DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 December 2021 have been fully considered but they are persuasive only in part.
First, the cancelation of claims 1 to 9 moots thee rejections under 35 U.S.C. 112, 35 U.S.C. 101, 35 U.S.C. 102, and 35 U.S.C. 103.
Second, while the examiner in large part agrees with applicant’s comments and conclusions regarding the previous rejections as they might (or might not) apply to new claims 10 to 17, the examiner herein cites new art (e.g., Yamamoto (2016/0059720)) and makes a new 103 rejection based on Yokota et al. (2019/0087665; previously cited) in view of Matsuoka et al. (2014/0143702; previously cited) and Yamamoto (2016/0059720).
Third, the new claims have new issues vis-à-vis 35 U.S.C. 112(b), which are dealt with below.
Accordingly, applicant’s arguments regarding the patentability of new claims 10 to 17 are not convincing, for the reasons detailed below.
Claim Interpretation
The examiner merely notes that applicant claims, in new claim 10,  “[a]n information display device equipped in a vehicle”, that is, an information display device in combination with e.g., the vehicle that is equipped with the information display device all of its limitations) is interpreted to apprise one of ordinary skill in the art of the scope of the claim.  See e.g., MPEP 2173.05(e), III.
Because of this claim interpretation, the examiner believes e.g., that the limitation (in claim 10) of the vehicle battery transmitting and receiving the electric power to and from the outside electric power system causes the claim to be integrated into a practical application, per the 2019 PEG.  Accordingly, the examiner does not reject the (new) claims under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 to 17
In claim 10, line 7, “setting a traveling direction of the vehicle equipped with the information display device . . .” is indefinite both in the claim context and from the teachings of the specification that refers to no “setting” of a traveling direction (or the setting of anything other than a shift lever to a neutral state), especially the travel direction of the actual vehicle equipped with the information display device.  Here, the examiner notes that applicant does not appear to be claiming that an image with or of the traveling direction of the vehicle is set in a direction perpendicular to a horizontal direction of the display screen is set by the display control section, but rather that a travel direction of the (actual) vehicle itself (that is, “the vehicle [of line 1] equipped with the information display device”) is set.  Moreover, the claim recites a “front and rear direction of the vehicle”, and since a “traveling direction” is separately recited, the examiner believes that the traveling direction must be something other than the front and rear direction1, but he does not understand what this difference is.  For example, is the travel direction somehow “set” by a state of a shift lever (e.g., perhaps reverse)?  Then how is it also “set” by the display control section?
In claim 10, line 11, “the shift range” has no proper antecedent basis, and is apparently unclear to the examiner.  Applicant may assert that this “shift range” would be implicit with a shift lever to one of ordinary skill in the art, and the examiner would likely accept applicant’s assertion with the examiner’s claim interpretation then being so limited, or applicant may easily change this phrase to, “a shift range” e.g., to prudently avoid future unforeseen (by the examiner) indefiniteness issues that might be attendant with using a definite article (“the”) preceding a claim element without antecedent basis.
In claim 10, line 12, “the parking range” has no proper antecedent basis, and is apparently unclear to the examiner.  Applicant may assert that this “parking range” would be implicit with a shift lever to one of ordinary skill in the art, and the examiner would likely accept applicant’s assertion with the examiner’s claim interpretation then being so limited, or applicant may easily change this phrase to, “a parking range” e.g., to prudently avoid future unforeseen (by the examiner) indefiniteness issues that might be attendant with using a definite article (“the”) preceding a claim element without antecedent basis.
In claim 10, line 13 and 14, “the shift range other than the parking range” has no proper antecedent basis, and is apparently unclear to the examiner.  Applicant may assert that this “shift range other than the parking range” would be implicit with a shift lever to one of ordinary skill in the art, and the examiner would likely accept applicant’s assertion with the examiner’s claim interpretation then being so limited, or applicant may easily change this phrase to, “a shift range other than the parking range” e.g., to prudently avoid future unforeseen (by the examiner) indefiniteness issues that might be attendant with using a definite article (“the”) preceding a claim element without antecedent basis.
In claim 10, lines 20ff, “wherein the battery transmits and receives . . .” is indefinite in a device claim as apparently reciting an active method step or act (see MPEP 213.05(p), II.) and is understood by the examiner to intend to mean that the battery is configured to transmit and receive. . . .  For example, if applicant is in fact claiming a method step or act, then it would be unclear when infringement would occur, e.g., initially when the information display device equipped in the vehicle was made or 
In claim 10, line 20, and throughout the claim set, “the electric power” should apparently read simply, “electric power”, as is conventional, since (arguably) the electric power that is transmitted to and received from the outside electric power system is not (e.g., necessarily and/or believed by the examiner to be intended by applicant to be) the same (i.e., “the”) electric power (e.g., perhaps the same electrons?) that was transmitted to and/or received from the electric motor by the battery earlier in the claim.  Correction or clarification of intent is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (2019/0087665; previously cited) in view of Matsuoka et al. (2014/0143702; previously cited) and Yamamoto (2016/0059720).
Yokota et al. (‘665) reveals:
per claim 10, an information display device [e.g., 5, 7] equipped in a vehicle having a shift lever [e.g., the selector 31 (which would have obviously been a lever as was fully conventional; paragraph [0030]) in combination with the shift sensor 9a] that selects a shift range from shift ranges including a parking range [e.g., “P” in FIG. 7] and at least one shift range other than the parking range [e.g., “D” (or the R range) in FIG. 7]; driving wheels [e.g., FIG. 2]; the information display device comprising: 
a display section [e.g., 5] having a display screen2 [e.g., one or more display screens, as shown e.g., in FIGS. 3 to 6]; and 
a display control section [e.g., 17, 19, [7,] etc.] setting a traveling direction of the vehicle equipped with the information display device in a direction perpendicular to a horizontal direction of the display screen [e.g., FIGS. 3 to 6], acquiring vehicle information of the vehicle [e.g., at 9, 15, etc.], and controlling the display section so that at least one image corresponding to the vehicle information is displayed on the display screen [e.g., as shown e.g., in FIGS. 3 to 6], 
wherein the vehicle information includes the shift range selected by the shift lever [e.g., “P”, “D”, “N”, the R range, etc. in FIG. 7], 
wherein a first vehicle image [e.g., FIG. 3] is displayed on the display screen when the parking range is selected by the shift lever [e.g., at S2 in FIG. 7], 
wherein a front and rear direction of the vehicle represented by the first vehicle image[3] is in the horizontal direction of the display screen [e.g., Yokota et al. (‘665) does not show this horizontal orientation of the front and rear direction of the depicted vehicle; however, the examiner considers that the claimed particular (vehicle orientation) images that are displayed apparently relate only to nonfunctional descriptive material that are not in any functional relationship with e.g., the display section or the display control section or any other aspects of the claim, and thus can be given no patentable weight; see e.g., MPEP 2111.05]
wherein a second vehicle image [e.g., shown in FIG. 4 or FIG. 5 (or FIG. 6)] is displayed [e.g., at S5 or S6 (or S7)] on the display screen when the shift range other than the parking range is selected by the shift lever [e.g., when the selector 31 is in the “D” range (or the “R” range)], 
wherein the front and rear direction of the vehicle represented by the second vehicle image is in a vertical direction of the display screen [e.g., as shown in FIG. 4 or FIG. 5 (or FIG. 6)], 
 Yokota et al. (‘665) may not reveal that the vehicle includes an electric motor, etc., that the vehicle battery transmits the electric power to and receives the electric power from the outside power system, or that the first vehicle image which is displayed  on the display screen when the parking range is selected by the shift lever has the front rear direction of the vehicle in a horizontal direction on the display screen and displays an electric power system around the first vehicle image, etc.
However, in the context/field of an information display apparatus for a vehicle, Matsuoka et al. (‘702) teaches that a hybrid vehicle having driving wheels 22, electric motors 14, 16, and a battery 12 may be provided with a navigation device 30 that includes a display device 31 (or with an indicator portion of an instrument panel; 
It would have been obvious at the time the application was filed to implement or modify the Yokota et al. (‘665) image processing apparatus for a vehicle so that the vehicle was a hybrid vehicle (e.g., having motors 14, 16 and an engine 18) provided with a navigation system (30) and a display device (31) or an equivalent instrument panel, as taught by Matsuoka et al. (‘702), and so that the display device (as a part of the vehicle’s display section) would have displayed, as an additional/alternate first vehicle image while the vehicle was parked and charging, and/or as an additional/alternate second vehicle image while the vehicle was driving/traveling/moving, contents of an energy transmission state of the vehicle as a view of the vehicle (46) from the (lateral) side of the vehicle, as taught by Matsuoka et al. (‘702) in FIGS. 10(A) to 10(G) and/or FIGS. 11(A) to 16(D) (or FIGS. 4(A) to 9(D)), in order to benefit from the efficiency and convenience of a plug-in hybrid vehicle, and in order that the driver would have been provided with a display of the energy flow on the vehicle that was easy-to-understand for example while the vehicle was parked and charging, as taught by Matsuoka et al. (‘702), as combining prior art elements according KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
The so implemented or modified Yokota et al. (‘665) image processing apparatus for a vehicle may not expressly reveal that the (driving) battery 12 of the hybrid vehicle was configured both to receive charge from the outside charging cable and also to transmit charge to an outside electric power system (e.g., a cable); however, the examiner understands that this (bi-directional power transmission capability) aspect of plug-in hybrid vehicles was well-known at the time the application was filed, as being necessary for vehicle-to-grid functions that were conventionally classified in IPC B60L 55/00 (Arrangements for supplying energy stored within a vehicle to a power network, i.e. vehicle-to-grid [V2G] arrangements) e.g., since January 2006.
However, in the context/field of a display arrangement for a plug-in hybrid vehicle, Yamamoto (‘720) teaches that the plug-in hybrid vehicle 101 may have a battery 11 that is either charged from an external power supply 80 (FIG. 2A) or discharged to supply electric power to an electric device 60 (FIG. 2B), wherein a dashboard display of the vehicle (FIGS. 3 to 9) displays not only a mark representing the charging or discharging connector/status in conjunction the vehicle 101, but also the character strings (FIG. 9) indicating whether charging or discharging is performed or not, in order to allow the user to clearly determine whether the vehicle battery is being charged (by an external power supply or charger) or being discharged to supply electricity to an external device.
It would have been obvious at the time the application was filed to implement or further modify the Yokota et al. (‘665) image processing apparatus for a vehicle so that KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
For example, the vehicle of Yokota et al. (‘665), obviously being a plug-in hybrid vehicle, would have obviously included i) the display apparatus 5 for (e.g., continually) displaying surrounding images of the vehicle (as taught by Yokota et al. (665) himself), ii) the display device 31 of the navigation device 30 or the indicator portion of the instrument panel in Matsuoka et al.  (‘702) for showing e.g., a navigation display and/or a display of the energy flow of the vehicle, and iii) a display of/for marks and character strings indicating whether the battery was being charged or discharged, as taught by Yamamoto (‘720).
For example only, when the (plug-in hybrid) vehicle of Yokota et al. (‘665) was in the “D” range, the vehicle’s display section(s)/screen(s) would have obviously looked like this example sketch (below/on the next page) made by the examiner (e.g., with the surrounding images as taught by Yokota et al. (’665) in FIG. 4 or FIG. 5 (or FIG. 6) displayed as the “second vehicle image” together with either i) a navigation screen or ii) a displayed energy transmission state of the vehicle as taught by Matsuoka et al. (‘702) e.g., in FIGS. 4(A) to 9(D) or 11(A) to 16(D)):

    PNG
    media_image1.png
    471
    1009
    media_image1.png
    Greyscale

Similarly, when the (plug-in hybrid) vehicle of Yokota et al. (‘665) was in the “P” range and charging, the vehicle’s display section(s)/screen(s) would have obviously looked like this example sketch (below/on the next page) made by the examiner (e.g., with the surrounding images as taught by Yokota et al. (’665) in FIG. 3 displayed together with an energy transmission state of the parked vehicle as taught by Matsuoka et al. (‘702) in FIGS. 10(A) to 10(G) as the “first vehicle image” and e.g., the charging/discharging mark and character strings of Yamamoto (‘720)):

    PNG
    media_image2.png
    467
    1000
    media_image2.png
    Greyscale

As such, the implemented or further modified Yokota et al. (‘665) image processing apparatus for a vehicle would have rendered obvious:
per claim 10, an electric motor [e.g., 14 or 16 in Matsuoka et al. (‘702)] serving as a power source of the driving wheels [e.g., see FIGS. 8(A) to 8(D) and 15(A) to 15(D) in Matsuoka et al. (‘702)] and regenerating from the driving wheels [e.g., see FIGS. 7(A) to 7(D) and 14(A) to 14(D) in Matsuoka et al. (‘702)]; and a battery transmitting and receiving electric power to and from the electric motor [e.g., 12 in Matsuoka et al. (‘702)];
wherein a first vehicle image is displayed on the display screen when the parking range is selected by the shift lever [e.g., when the vehicle is parked and charging, as shown at FIGS. 10(C) to 10(G) in Matsuoka et al. (‘702), and in the examiner’s sketch above], 
wherein a front and rear direction of the vehicle represented by the first vehicle image is in the horizontal direction of the display screen [e.g., as shown in FIGS. 10(A) to 10(G) in Matsuoka et al. (‘702)]
wherein the battery transmits [e.g., as taught by Yamamoto (‘720) e.g., in conjunction with FIG. 3] and receives [e.g., as taught by Matsuoka et al. (‘702) e.g., in conjunction with FIGS. 10(A) to 10(G), and by Yamamoto (‘720) e.g., in conjunction with FIG. 3] the electric power to and from an electric power system4 [e.g., 60, 80 in Yamamoto (‘720); and 44 in Matsuoka et al. (‘702)] outside the vehicle equipped with the information display device, and 
wherein an image indicating the electric power system is further displayed around the first vehicle image on the display screen only when the parking range is selected by the shift lever [e.g., as taught by Matsuoka et al. (‘702) in conjunction with the displays of FIGS. 10(A) to 10(G) that are when the vehicle is in the “parking state” (paragraphs [0158] to [0169]), with it being implicit or obvious that the plug-in vehicle would only be charged when the vehicle was in the parking state, as was conventional, e.g., for safety reasons];
per claim 11, depending from claim 10, wherein the first vehicle image is a lateral side view image of the vehicle represented by the first vehicle image and the second vehicle image [e.g., as shown in FIGS. 10(A) to 10(G) of Matsuoka et al. (‘702)], and 
wherein the second vehicle image is an above view image of the vehicle represented by the first vehicle image and the second vehicle image [e.g., as shown in FIG. 4 or FIG. 5 (or FIG. 6) in Yokota et al. (‘665)];  
per claim 12, depending from claim 10, wherein the vehicle information includes first information related to transmission and reception of the electric power between the battery and the electric power system [e.g., as taught by Yamamoto (‘720), for displaying charging and discharging marks, etc.]; and second information related to transmission and reception of the electric power between the battery and the electric motor [e.g., as taught by Matsuoka et al. (‘702) e.g., in conjunction with FIGS. 4(A) to 9(D) and 11(A) to 16(D)], 
wherein the first information around or inside the first vehicle image is further displayed on the display screen when the parking range is selected by the shift lever [e.g., as taught by Yamamoto (‘720) in FIGS. 3 to 9, etc. including the display of marks, character strings, etc.], and   
wherein the second information around or inside the second vehicle image is further displayed on the display screen when the shift range other than the parking range is selected by the shift lever [e.g., as taught by Matsuoka et al. (‘702) e.g., in conjunction with FIGS. 4(A) to 9(D) and 11(A) to 16(D)];  
per claim 13, depending from claim 12, wherein the first information includes at least one of information of time required for complete charging when the battery is charging from the electric power system, information indicating either a state that the battery is charging from the electric power system [e.g., the character string (“AC-ON”) and the charge mark, as taught by Yamamoto (‘720) e.g., in FIGS. 3 to 9] or a state that the battery is feeding the electric power system [e.g., the character string (“AC-ON”) and the discharge mark, as taught by Yamamoto (‘720) e.g., in FIGS. 3 to 9]
per claim 14, depending from claim 13, wherein the second information includes at least one of information of the travelable distance using the electric motor, information of a power consumption rate of the electric motor, and information indicating either a state that the electric motor is regenerating or a state that the electric motor is driving [e.g., as taught by Matsuoka et al. (‘702) e.g., in conjunction with FIGS. 4(A) to 9(D) and 11(A) to 16(D)];
per claim 15, depending from claim 10, wherein an image indicating an electric power transmission state in charging of or feeding [e.g., feeding is an alternative limitation that need not be shown by the examiner] from the battery is further displayed inside the first vehicle image on the screen when the parking range is selected by the shift lever [e.g., as taught by Matsuoka et al. (‘702) e.g., in conjunction with FIGS. 4(A) to 9(D) and 11(A) to 16(D)];
per claim 16, depending from claim 10, wherein the vehicle equipped with the information display device has an internal combustion engine [e.g., 18 in Matsuoka et al. (‘702)] serving as a power source of the driving wheels [e.g., as taught by Matsuoka et al. (‘702) e.g., in conjunction with FIGS. 4(A) to 9(D) and 11(A) to 16(D)], and 
wherein an image indicating a driving power transmission state or an electric power transmission state from the internal combustion engine or the electric motor to the driving wheels is further displayed inside the second vehicle image on the display screen when the shift range other than the parking range is selected by the shift lever [e.g., as taught by Matsuoka et al. (‘702) e.g., in conjunction with FIGS. 4(A) to 9(D) and 11(A) to 16(D)]
per claim 17, depending from claim 16, wherein an image indicating any information related to a fuel consumption rate of the internal combustion engine is further displayed around or inside the second vehicle image on the display screen [e.g., the engine in Matsuoka et al. (‘702) “burns fuel to generate rotational energy” and “provides the front wheels with power via the power transmission mechanism” as described at paragraph [0048] in Matsuoka et al. (‘702); therefore, the indication 42C e.g., in FIG. 5(A) or in FIG. 12(A), which indicates output of driving energy from the engine (paragraph [0082]) e.g., to the front wheels, is (or obviously would have been) an (any) image indication that the engine is burning (consuming) fuel at a (any) rate, and is not stopped or off];
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (2019/0087665; previously cited) in view of Matsuoka et al. (2014/0143702; previously cited) and Yamamoto (2016/0059720) as applied to claim 16 above, and further in view of Higuchi et al. (2020/0398666; previously cited).
Yokota et al. (‘665) as implemented or modified in view of Matsuoka et al. (‘702) and Yamamoto (‘720) has been described above.
It may be alleged that the implemented or modified Yokota et al. (‘665) image processing apparatus for a vehicle does not reveal the display of any information related to the fuel consumption rate of the internal combustion engine.
However, in the context/field of a display method for a hybrid vehicle, Higuchi et al. (‘666) teaches in FIG. 2 that both a distance-to-empty display part 44 of the fuel in the fuel tank and a remaining fuel amount display part 45 may be integrated into the 
It would have been further obvious at the time the application was filed to implement or further modify the Yokota et al. (‘665) image processing apparatus for a vehicle so that, in displaying the energy transmission state of the vehicle as a view of the vehicle (46) from the (lateral) side of the vehicle, as taught by Matsuoka et al. (‘702) in FIGS. 4(A) to 16(D), both a distance-to-empty display part 44 of the fuel in the fuel tank and a remaining fuel amount display part 45, as taught by Higuchi et al. (‘666), would have been integrated into the displayed energy transmission state of the vehicle, as taught by Higuchi et al. (‘666), in order that the driver or the like would have been informed of the distance-to-empty and the remaining fuel amount and the driving state of the vehicle, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Yokota et al. (‘665) image processing apparatus would have rendered obvious:
per claim 17, depending from claim 16, wherein an image indicating any information related to a fuel consumption rate of the internal combustion engine is further displayed around or inside the second vehicle image on the display screen e.g., as taught at 44, 45 in FIG. 2 of Higuchi et al. (‘666)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Gibeau (2014/0070606) reveals in FIG. 6 a hybrid vehicle display showing a vehicle image and a distance to empty (DTE) indication.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g., so as to not be an unclear double inclusion of the same claim element by different names.  See MPEP 2173.05(o).
        2 It has been established that “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). It has also been held that “[t]he exceptions to this rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and citation omitted).
        3 Here, the examiner considers the exact content of the first or second vehicle image to be nonfunctional descriptive material in as much as image(s) in the claim as a whole only convey(s) meaning to a human viewer and is/are not functionally or structurally related to any associated physical substrate.  Accordingly, the examiner gives the exact content of the second vehicle image no patentable weight throughout the claim set.  See MPEP 2111.05.
        4 That is, “one or more” electric power systems, such as battery chargers, etc. at different locations.  See e.g., Footnote 2 above.  See also applicant’s FIGS. 3A and 3B.